           Case 3:20-cv-01080-JCH Document 58 Filed 03/19/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


 JONATHAN MICHEL, individually and on behalf          No. 3:20-cv-01080-JCH
 of all others similarly situated,

                            Plaintiff,

          v.

 YALE UNIVERSITY,

                              Defendant.



                               MOTION TO WITHDRAW AS COUNSEL

        Benjamin M. Daniels, formerly with the law firm of Wiggin and Dana, LLP, respectfully

moves this Court to allow him to withdraw as counsel for Yale University (“Defendant”).

Defendant will continue to be represented by Jonathan Freiman of the law firm of Wiggin and

Dana, LLP.

        Accordingly, Benjamin M. Daniels respectfully requests this Court to enter an Order

granting his leave to withdraw as counsel of record for Defendant.

DATED this 19th day of March, 2021.

                                                    Respectfully submitted,

                                                    /s/ Benjamin M. Daniels
                                                    Benjamin M. Daniels (ct29713)
                                                    WIGGIN AND DANA LLP
                                                    One Century Tower
                                                    265 Church Street
                                                    PO Box 1832
                                                    New Haven, CT 06508-1832
                                                    bdaniels@wiggin.com
                                                    Tel.: (203) 498-4400
                                                    Fax: (203) 782-2889


490\290\4841-0883-1713.v1
